Case 2:20-cv-01488-DSF-MAA Document 1 Filed 02/14/20 Page 1 of 13 Page ID #:1




  1     CENTER FOR DISABILITY ACCESS
        Ray Ballister Jr., Esq., SBN 111282
  2     Phyl Grace, Esq., SBN 171771
        Russell Handy, Esq., SBN 195058
  3     Dennis Price, Esq., SBN 279082
  4     Mail: 8033 Linda Vista Road, Suite 200
        San Diego, CA 92111
  5     (858) 375-7385; (888) 422-5191 fax
        phylg@potterhandy.com
  6
  7
        Attorneys for Plaintiff

  8
  9                        UNITED STATES DISTRICT COURT
 10
                         CENTRAL DISTRICT OF CALIFORNIA
 11
 12     Rory Chavez,                               Case No.
 13
                   Plaintiff,                      Complaint for Injunctive Relief
 14                                                and Damages for Violations of:
            v.
 15                                                1. Title II of the Americans with
 16     County of Ventura; and Does 1-10,             Disabilities Act, 42 U.S.C.
                                                      §12132 et seq.;
 17                Defendants.                     2. California’s Unruh Civil Rights
                                                      Act, Cal. Civ. Code § 51 et
 18                                                   seq.; and
 19
                                                   3. California’s Disabled Persons
                                                      Act, Cal. Civ. Code § 54.1 et
 20                                                   seq.
 21
 22
 23                                 INTRODUCTION
 24          1.    Plaintiff Rory Chavez (“Plaintiff”), an individual with physical
 25   disabilities who uses a wheelchair for mobility, brings the instant action
 26   alleging that Defendants County of Ventura (“County”) and Does 1-10
 27   (collectively, “Defendants”) have discriminated against him on the basis of
 28   his disability in violation of federal and state anti-discrimination statutes.


                                              1

      Complaint
Case 2:20-cv-01488-DSF-MAA Document 1 Filed 02/14/20 Page 2 of 13 Page ID #:2




  1           2.    Specifically, Plaintiff alleges that the Defendants have failed
  2   and/or refused to properly construct, alter, maintain, and/or operate the public
  3   facilities at the Kenney Grove Regional Park (“Park”) such that those facilities
  4   are inaccessible to him as a wheelchair user.
  5          3.     As a result of Defendants’ failure to ensure the accessibility of
  6   the public facilities at the Park, Plaintiff has been denied full and equal access
  7   to the services, programs, and activities offered by Defendants at the Park and
  8   has suffered, and will continue to suffer difficulty, discomfort, and
  9   embarrassment, all to his damage.
 10          4.     Through this lawsuit, Plaintiff seeks an injunction requiring
 11   Defendants to make the public facilities at the Park accessible to and usable
 12   by him as a wheelchair user and provide him full and equal access to the
 13   services, programs, and activities offered at the Park as required by law.
 14          5.     Plaintiff also seeks damages and reasonable attorneys’ fees,
 15   costs, and litigation expenses for enforcing his civil rights.
 16
 17                            JURISDICTION & VENUE
 18          6.     This Court has subject matter jurisdiction over this action
 19   pursuant to 28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the
 20   Americans with Disabilities Act (“ADA”).
 21          7.     Pursuant to pendent jurisdiction, attendant and related causes of
 22   action arising from the same facts are also brought under the Unruh Civil
 23   Rights Act, Cal. Civ. Code § 51 et seq. and the Disabled Persons Act, Cal. Civ.
 24   Code § 54 et seq., both of which expressly incorporate the ADA. Cal. Civ.
 25   Code §§ 51(f), 54(c) and 54.1(d).
 26          8.     Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and
 27   is founded on the fact that the real property that is the subject of this action is
 28   located in this district and that Plaintiff's cause of action arose in this district.


                                               2

      Complaint
Case 2:20-cv-01488-DSF-MAA Document 1 Filed 02/14/20 Page 3 of 13 Page ID #:3




  1                                      PARTIES
  2          9.    Plaintiff Rory Chavez is an individual and resident of California.
  3          10.   Defendant County of Ventura is, and at all times relevant herein
  4    was, a political subdivision of the State of California.
  5          11.   Plaintiff is currently unaware of the true identities of DOES 1-
  6   10, inclusive, and will seek leave to amend when their true names, capacities,
  7   connections, and responsibilities are ascertained.
  8          12.   Plaintiff is informed and believes that each of the Defendants is
  9   the agent, ostensible agent, alter ego, master, servant, trustor, trustee,
 10   employer, employee, representative, franchiser, franchisee, lessor, lessee,
 11   joint venturer, parent, subsidiary, affiliate, related entity, partner, and/or
 12   associate, or such similar capacity, of each of the other Defendants, and was
 13   at all times acting and performing, or failing to act or perform, within the
 14   course and scope of such similar aforementioned capacities, and with the
 15   authorization, consent, permission or ratification of each of the other
 16   Defendants, and is personally responsible in some manner for the acts and
 17   omissions of the other Defendants in proximately causing the violations and
 18   damages complained of herein, and have participated, directed, and have
 19   ostensibly and/or directly approved or ratified each of the acts or omissions of
 20   each of the other Defendants, as herein described.
 21
 22                           FACTUAL ALLEGATIONS
 23          13.   Plaintiff is, and at all times relevant herein was an individual with
 24   physical impairments that significantly limit his mobility.
 25          14.   Plaintiff is paralyzed.
 26          15.   Plaintiff cannot walk and utilizes a wheelchair for mobility.
 27
 28



                                              3

      Complaint
Case 2:20-cv-01488-DSF-MAA Document 1 Filed 02/14/20 Page 4 of 13 Page ID #:4




  1          16.   At all times relevant herein, the County owned, operated,
  2   controlled and maintained the public facilities of the Kenney Grove Regional
  3   Park located at 823 North Oak Avenue, in the City of Fillmore.
  4          17.   The Park provides variety of services, programs, and activities to
  5   members of the public including picnic and camping.
  6          18.   The Park’s facilities and amenities include restrooms, showers,
  7   picnic tables, barbecues, fire rings, playground, horseshoe pits, ball field and
  8   amphitheater.
  9          19.   Plaintiff has visited the Park for “day use” with his family and
 10   friends on a number of occasions over the last two years, including but not
 11   limited to September 14, 2019.
 12          20.   On these occasions, Plaintiff personally encountered a number of
 13   physical barriers that prevented his access to and use and enjoyment of the
 14   facilities there. Among other things:
 15          21.   Parking Barriers: There were no designated accessible parking
 16   spaces in the Park’s parking lot. Plaintiff’s vehicle had to be stopped in the
 17   middle of the lot, in vehicular lanes, so Claimant could exit and enter his
 18   vehicle.
 19          22.   Lack of Accessible Routes / Walking Surfaces: The Park lacks
 20   firm, stable and slip resistant walking surfaces. The surfaces leading to the
 21   various facilities and amenities at the Park consist of loose dirt, grass and/or
 22   gravel, sloped surfaces and unramped steps. As the result of these barriers
 23   Plaintiff was caused difficulty, discomfort and embarrassment by being forced
 24   to ride his wheelchair on the grass and on unstable dirt or gravel areas.
 25          23.   Restroom Barriers: The restroom serving the day use area and
 26   closest to the parking lot (“Restroom”) is not accessible to wheelchair users.
 27   It is neither configured to accommodate wheelchair users nor sited on an
 28   accessible route. Plaintiff’s wheelchair could not fit into any of the stalls


                                              4

      Complaint
Case 2:20-cv-01488-DSF-MAA Document 1 Filed 02/14/20 Page 5 of 13 Page ID #:5




  1   provided in the Restroom so Plaintiff had to have a relative stand guard to
  2   prevent other people from entering while he relieved himself in a corner.
  3          24.   The Restroom did not provide notice, via directional signage or
  4   otherwise, to alert members of the public of the location of accessible
  5   restroom facilities elsewhere in the Park (assuming any existed). Nor did the
  6   County’s website provide any information regarding the availability and
  7   location of accessible restrooms (assuming any existed).
  8          25.   On information and belief, there was another restroom facility at
  9   the Park designated as “accessible” at the time of Plaintiff’s visits (hereinafter
 10   the “Second Restroom”).
 11          26.   The Second Restroom is not, in fact, accessible.
 12          27.    The Second Restroom is not located on an accessible route and
 13   the maneuvering clearances at the entrance door are insufficient.
 14          28.   Additionally, the signage at the Second Restroom is a wheelchair
 15   image carved in a piece of wood. This does not comply with federal and state
 16   standards.
 17          29.   On information and belief, the interior of the Second Restroom
 18   also does not comply with accessibility standards in that it is not properly
 19   configured for use by wheelchair users.
 20          30.   As the result of the inaccessible public facilities at the Park,
 21   Plaintiff was caused to experience difficulty, discomfort, embarrassment,
 22   frustration, anxiety, fear, and inconvenience.
 23          31.   On information and belief, there are additional access barriers
 24   and discriminatory policies in operation at the Park which, unless removed
 25   and/or modified, will prevent and deter Plaintiff from visiting the Park, and
 26   will continue to deny him full and equal access to and use of the services,
 27   programs and activities offered by Defendants to the general public at and
 28



                                              5

      Complaint
Case 2:20-cv-01488-DSF-MAA Document 1 Filed 02/14/20 Page 6 of 13 Page ID #:6




  1   through the Park. Plaintiff will seek to amend him Complaint once these
  2   additional barriers are identified through a noticed site inspection.
  3          32.    On information and belief, the public facilities at the Park have
  4   undergone construction and/or alteration since January 1, 1982, triggering
  5   applicability of California accessibility standards, California Code of
  6   Regulations, Title 24. Plaintiff is informed and believes, and on that basis
  7   alleges that Defendants have failed to comply with these standards.
  8          33.    On information and belief, the public facilities at the Park have
  9   undergone construction and/or alterations since January 26, 1992 triggering
 10   applicability of ADA Standards for Accessible Design (ADA Standards), 28
 11   C.F.R. pt. 36, app. D. Plaintiff is informed and believes, and on that basis
 12   alleges that Defendants have failed to comply with these standards.
 13          34.    Plaintiff plans to visit the Park in the future but is prevented and
 14   deterred from doing so because of his knowledge of the barriers that exist
 15   there and in light of his prior experiences.
 16          35.    On information and belief the barriers described herein continue
 17   to exist, unabated, at the Park.
 18          36.    Until the barriers to the accessibility of the public facilities of the
 19   Park are removed and Defendants’ unlawful and discriminatory policies and
 20   practices regarding the construction, alteration, and/or maintenance of the
 21   public facilities at the Park are modified, Plaintiff will continue to be denied
 22   full and equal access to Defendants’ services, programs and activities, and will
 23   suffer ongoing discrimination and damages as a result.
 24          37.    The nature of Defendants’ discrimination constitutes an ongoing
 25   violation, and unless enjoined by this Court, will result in ongoing and
 26   irreparable injury to Plaintiff.
 27          38.    Plaintiff has no adequate remedy at law because monetary
 28   damages, which may compensate for past unlawful conduct, will not afford


                                               6

      Complaint
Case 2:20-cv-01488-DSF-MAA Document 1 Filed 02/14/20 Page 7 of 13 Page ID #:7




  1   adequate relief for the harm caused by the continuation of the wrongful
  2   conduct of Defendants and the denial of his civil rights as herein alleged.
  3   Accordingly, Plaintiff is entitled to injunctive relief.
  4
  5                         GOVERNMENT CLAIM FILED
  6         (With regard to claims for damages under California State Law)
  7           39.   Plaintiff timely filed a claim pursuant to § 910 et seq. of the
  8   California Government Code with the County on or about September 30,
  9   2019.
 10           40.   As part of Plaintiff’s claim, he requested that the County remedy
 11   the accessibility barriers described herein.
 12           41.   Plaintiff’s claim was confirmed as received by the County but
 13   rejected as a matter of law.
 14
 15                           FIRST CAUSE OF ACTION
 16                  Title II of the Americans with Disabilities Act
 17                               42 U.S.C. §12132 et seq.
 18           42.   Plaintiff re-pleads and incorporates by reference the allegations
 19   contained in each of the foregoing paragraphs.
 20           43.   Title II of the ADA provides in pertinent part: “[N]o qualified
 21   individual with a disability shall, by reason of such disability, be excluded
 22   from participation in or be denied the benefits of the services, programs, or
 23   activities of a public entity, or be subjected to discrimination by any such
 24   entity.” 42 U.S.C. § 12132.
 25           44.   Plaintiff is, and at all times relevant herein was, a person with a
 26   “disability” within the meaning of the ADA. 42 U.S.C. § 12102.
 27           45.   The County is a public entity as defined by the laws of the State
 28   of California and has fifty (50) or more employees.


                                              7

      Complaint
Case 2:20-cv-01488-DSF-MAA Document 1 Filed 02/14/20 Page 8 of 13 Page ID #:8




  1          46.   The County is, and at all times relevant herein was, a public
  2   entity within the meaning of Title II of the ADA. 42 U.S.C. § 12131(1).
  3          47.   Maintaining and operating the Park is a program, service, and/or
  4   activity of the County.
  5          48.   Plaintiff is, and at all times relevant herein was, a “qualified
  6   individual with a disability” within the meaning of Title II of the ADA. 42
  7   U.S.C. § 12131(2). As a member of the public, Plaintiff meets the essential
  8   eligibility requirements for the use of the facilities and amenities at the Park.
  9          49.   Defendants’ acts and omissions as herein alleged have excluded
 10   and/or denied Plaintiff the benefit and use of the public facilities at the Park
 11   in violation of Title II and its implementing regulations. Defendants’
 12   discriminatory conduct includes, inter alia:
 13                    a. Failing to operate the Park so that they it is “readily
 14                       accessible to and usable by individuals with disabilities”
 15                       (28 C.F.R. § 35.150(a));
 16                    b. Failing to design, construct and/or alter the Park in a
 17                       manner such that they it is readily accessible to and usable
 18                       by     individuals       with   disabilities,   when      the
 19                       construction/alteration was commenced after January 26,
 20                       1992 (28 C.F.R. § 35.151);
 21                    c. Denying Plaintiff the opportunity to participate in or
 22                       benefit from the aids, benefits, or services offered by
 23                       Defendants to members of the public, on the basis of his
 24                       disabilities (28 C.F.R. § 35.130(b)(1)(i));
 25                    d. Affording Plaintiff an opportunity to participate in or
 26                       benefit from the aids, benefits, or services offered by
 27                       Defendants to members of the public that is not equal to
 28



                                               8

      Complaint
Case 2:20-cv-01488-DSF-MAA Document 1 Filed 02/14/20 Page 9 of 13 Page ID #:9




  1                       that afforded his non-disabled peers (28 C.F.R. §
  2                       35.130(b)(1)(ii));
  3                    e. Otherwise limiting Plaintiff in the enjoyment of any right,
  4                       privilege, advantage, or opportunity enjoyed by others
  5                       receiving its aids, benefits, or services (28 C.F.R. §
  6                       35.130(b)(1)(vii));
  7                    f. Utilizing methods of administration that have the effect of
  8                       subjecting Plaintiff to discrimination on the basis of his
  9                       disability (28 C.F.R. § 35.130(b)(3)(i));
 10                    g. Failing to make reasonable modifications in policies,
 11                       practices, or procedures where necessary to avoid
 12                       discrimination against Plaintiffs on the basis of their
 13                       disability (28 C.F.R. § 35.130(b)(7));
 14                    h. Failing to maintain in operable working condition those
 15                       features of facilities that are required to be readily
 16                       accessible to and usable by persons with disabilities
 17                       disability (28 C.F.R. § 35.133(a)); and
 18                    i. Failing to provide information as to the existence and
 19                       location of accessible services, activities, and facilities at
 20                       the Park (28 C.F.R. § 35.163(a).
 21          50.   Under Title II of the ADA Defendants were required to conduct
 22   a self-evaluation of its services, policies, and practices, and the effects thereof,
 23   by no later than January 26, 1993. 28 C.F.R. § 35.105(a). On information and
 24   belief, as of the date of the filing of this Complaint, Defendants have failed to
 25   conduct a self-evaluation of the public facilities at the Park.
 26          51.   Under Title II of the ADA Defendants were required to develop
 27   a transition plan setting forth the steps necessary to complete the structural
 28   changes necessary to achieve program accessibility of the programs at the


                                                9

      Complaint
Case 2:20-cv-01488-DSF-MAA Document 1 Filed 02/14/20 Page 10 of 13 Page ID #:10




   1   Park within six months of January 26, 1992. 28 C.F.R. § 35.150(d)(1). On
   2   information and belief, as of the date of the filing of this Complaint,
   3   Defendants have failed to develop a transition plan setting forth the steps
   4   necessary to complete the structural changes necessary to achieve program
   5   accessibility of the public facilities at the Park.
   6          52.    Under Title II of the ADA Defendants were required to remove
   7   physical barriers that limit or deny people with disabilities access to its
   8   services, programs and activities by no later than January 26, 1995. 28 C.F.R.
   9   § 35.150(c). On information and belief, Defendants have failed, since the
  10   ADA was enacted and every year thereafter, to take appropriate measures to
  11   remove barriers to the public facilities at the Park, including barriers to the
  12   parking and public restrooms.
  13          53.    Defendants’ duties under Title II of the ADA pertaining to the
  14   accessibility of the public facilities at the Park are mandatory and long-
  15   established. Defendants had knowledge of their duties at all times relevant
  16   herein; their failure to carry out said duties as alleged herein was a willful and
  17   knowing decision and choice, and/or the product of deliberate indifference.
  18          54.    Defendants were provided actual notice of the barriers to the
  19   parking and public restroom facilities at the Park; the impact those barriers
  20   have on Plaintiff; and their duty to remove such barriers under Title II of the
  21   ADA. Despite this notice, Defendants failed and refused to take any steps to
  22   remove the barriers or otherwise address Plaintiff’s concerns. Defendants’
  23   failures in this regard constitute deliberate indifference.
  24          55.    Pursuant to 42 U.S.C. §§ 12133 and 12205, Plaintiff prays for
  25   judgment as set forth below.
  26
  27
  28



                                               10

       Complaint
Case 2:20-cv-01488-DSF-MAA Document 1 Filed 02/14/20 Page 11 of 13 Page ID #:11




   1                         SECOND CAUSE OF ACTION
   2                              Unruh Civil Rights Act
   3                         California Civil Code § 51 et seq.
   4          56.   Plaintiff re-pleads the allegations contained in each of the
   5   foregoing paragraphs, and incorporates them herein as if separately re-pled.
   6          57.   The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
   7   that persons with disabilities are entitled to full and equal accommodations,
   8   advantages, facilities, privileges, or services in all business establishments of
   9   every kind whatsoever within the jurisdiction of the State of California. Cal.
  10   Civ. Code § 51(b).
  11          58.   The Unruh Act also provides that a violation of the ADA is a
  12   violation of the Unruh Act. Cal. Civ. Code § 51(f).
  13          59.   Plaintiff is, and at all times relevant herein was, a “physically
  14   disabled person” as that term is defined under California law, Cal. Gov. Code
  15   § 12926.
  16          60.   The Park is operated like business establishments, in that their
  17   facilities are available to members of the public for pay. As such, Defendants
  18   must operate the facilities of the Park in a manner that complies with the
  19   provisions of the Unruh Civil Rights Act, Cal. Civ. Code § 51 et seq.
  20          61.   Defendants have violated the Unruh Act by, inter alia, denying,
  21   or aiding or inciting the denial of, Plaintiff’s right to full and equal
  22   accommodations, advantages, facilities, privileges, or services at the Park.
  23          62.   Defendants have also violated the Unruh Act by denying, or
  24   aiding or inciting the denial of, Plaintiff’s rights to equal access arising from
  25   the provisions of the California state accessibility regulations and the ADA.
  26   Cal. Civ. Code, § 51(f); Arnold v. United Artists Theatre Circuit, Inc., 866 F.
  27   Supp. 433, 439 (N.D.Cal.1994).
  28          63.   Defendants’ duties under the Unruh Act are mandatory and long-


                                              11

       Complaint
Case 2:20-cv-01488-DSF-MAA Document 1 Filed 02/14/20 Page 12 of 13 Page ID #:12




   1   established. Defendants are deemed to have had knowledge of their duties at
   2   all times relevant herein; their failure to carry out said duties as alleged herein
   3   was willful and knowing and/or the product of deliberate indifference.
   4          64.   Pursuant to the remedies, procedures, and rights set forth in Cal.
   5   Civ. Code §52, Plaintiff prays for judgment as set forth below.
   6
   7                             THIRD CAUSE OF ACTION
   8                            California Disabled Persons Act
   9                         California Civil Code § 54 et seq.
  10                 (Statutory Damages and Attorneys’ Fees Only)
  11          65.   Plaintiff re-pleads and incorporates by reference the allegations
  12   contained in each of the foregoing paragraphs.
  13          66.   The Disabled Persons Act (“CDPA”) provides that “[i]ndividuals
  14   with disabilities or medical conditions have the same right as the general
  15   public to the full and free use of … public facilities, and other public places.”
  16   Cal. Civ. Code § 54(a).
  17          67.   The CDPA also provides that “[i]ndividuals with disabilities shall
  18   be entitled to full and equal access, as other members of the general public, to
  19   accommodations, advantages, facilities, … and privileges of all … places of
  20   public accommodation, and other places to which the general public is
  21   invited.” Cal. Civ. Code § 54.1(a)(1).
  22          68.   A violation of the ADA constitutes a violation of the CDPA. Cal.
  23   Civ. Code §§ 54(c) and 54.1(d).
  24          69.   Defendants’ acts and omissions, described herein, violate the
  25   rights of Plaintiff under the CDPA. Among other things, Defendants failed to
  26   ensure that those of its public facilities at the Park constructed or altered after
  27   December 1981 conformed to the standards contained in California Code of
  28   Regulations, Title 24.


                                               12

       Complaint
Case 2:20-cv-01488-DSF-MAA Document 1 Filed 02/14/20 Page 13 of 13 Page ID #:13




   1          70.      Defendants have also violated the CDPA by violating the ADA.
   2          71.      Pursuant to the remedies, procedures, and rights set forth in Cal.
   3   Civ. Code § 54.3(a), Plaintiff prays for statutory damages and attorneys’ fees
   4   under Cal. Civ. Code § 54.3(a).
   5
   6                                        PRAYER
   7   THEREFORE, Plaintiff respectfully requests that this Court:
   8      1. Issue an injunction pursuant to the ADA and Unruh Act ordering
   9          Defendants to:
  10                a. Take the steps necessary to bring the public facilities of the Park
  11                   into compliance with applicable federal and state accessibility
  12                   standards and make them fully and equally accessible to and
  13                   usable by individuals with disabilities; and
  14                b. Modify their policies to ensure compliance with new
  15                   construction and alteration standards and program accessibility
  16                   obligations moving forward.
  17          Note: Plaintiffs are not invoking section 55 of the California Civil Code
  18          and are not seeking injunctive relief under the CDPA.
  19      2. Award Plaintiff general, compensatory, and statutory damages in an
  20          amount within the jurisdiction of this court;
  21      3. Award Plaintiff attorneys’ fees, litigation expenses, and costs of suit, as
  22          provided by law; and
  23      4. Award such other and further relief as the Court deems just and proper.
  24
  25   Dated: February 13, 2020                  Center for Disability Access
  26
  27                                              By:   /s/ Russell Handy
  28                                                    Russell Handy, Esq.
                                                        Attorneys for Plaintiff

                                                13

       Complaint
